Stephens, J.
An entry upon a petition for certiorari, made before tlie petition was sanctioned by the judge of the superior court, and therefore before the “sanction of the writ,” which recited, “due and legal service of the within petition for certiorari acknowledged, copy received, all other and further notice of time of filing, hearing and other formalities are by me waived,” is not an acknowledgment of notice of the “sanction of the writ.” Ayer v. Kirkland, 65 Ga. 303; Bryans v. Mabry, 72 Ga. 208; Bunn v. Henderson, 113 Ga. 609 (39 S. E. 78); International Text Book Co. v. Fiel, 125 Ga. 514 (54 S. E. 360). Nor is it a waiver of notice of the sanction of the writ afterwards made. The court properly dismissed the certiorari, upon the ground that the plaintiff in certiorari had failed to comply with section 5190 of the Civil Code of 1910, which provides that “the plaintiff in certiorari shall cause written notice to be given to the opposite party in interest, his agent, or attorney, of the sanction of the writ of certiorari, . . ”

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.